Title: To Thomas Jefferson from John H. Morel, 13 October 1807
From: Morel, John H.,Bulloch, A. S.
To: Jefferson, Thomas


                        
                            Sir,
                            Savannah Georgia 13th Octo. 1807.
                        
                        We take the liberty of inclosing to you a pamphlet containing the proceedings of the Court of Ordinary of
                            Chatham County in the case of Edward White late Clerk, & late keeper of the records of said Court.    We deem it a
                            duty Sir, incumbent on us to lay these proceedings before you in as much as they will have a tendency to develope to you
                            the conduct of Mr. White a servant of the public now acting as Inspector of the Revenue of the United States in the port
                            of Savannah.   Mr. White was appointed by the Court of Ordinary of Chatham County as Clerk and keeper of the records of said
                            Court, but has been removed from said Office in consequence of mal. practice. viz. Furnishing a spurious appeal on an
                            application for Administration: which will be seen in page 4 of the pamphlet.
                        Mr. White has been further guilty of carrying away from the Office of deposit the proceedings of that Court
                            from 1802, until the 4th. day of May 1807.   A bench Warrant was issued against him and he was brought into Court by the
                            Sheriff,. The Court then demanded of him to bring into the Court then setting the documents and proceedings appertaining to
                            it, to which he replied that he would not. The Court then issued a writ of contempt directed to the Sheriff to take the
                            body of the said Edward White into Custody until discharged by due course of Law.
                        No application was made for a Habeas Corpus to the Justices, although they were at all times ready to grant
                            it, nor was it obtained until the return of the Judge of the Superior Court who had been absent on the Circuit. He was
                            admitted to bail from day to day with securities in the sum of Ten thousand dollars, and the decision eventually was, That
                            the Superior Court would not interfere for contempt against Inferior Jurisdictions, and he was accordingly remanded to
                            prison. He has since purged himself of the Contempt, and been discharged.    If Sir, after what has been related your opinion
                            should be that Mr. White is not worthy of your Confidence as one of the servants of the United States permit us to name
                            Thomas Bourke to that office. He is a native and a young Gentleman, whose mind is perfectly devoted to the service of his
                            Country. We refer you to the Senators and representatives in Congress from this State for further information of Mr.
                            Bourke’s qualifications to fill the Office of Inspector of the Revenue for this port.
                        Death has prevented our late highly respected fellow Citizen and Colleague Edward Telfair (who was one of the
                            Court in the proceedings alluded to) from uniting with us in this address to you. We tender you the assurances of our
                            high consideration.
                        
                            Jno. H: Morel JICCC
                            A. S. Bulloch J.I.C.C.C.
                        
                    